--------------------------------------------------------------------------------

EXHIBIT 10.10
 
SUBSCRIPTION AGREEMENT


 
The Board of Directors
WestMountain Index Advisor, Inc.
123 North College Ave
Suite 200
Fort Collins, Colorado 80524


 
Re:
Subscription by Accredited Investor for Common Shares of WestMountain Index
Advisor, Inc., a Colorado corporation (the "Company")

 
 
Gentlemen:


A.           Subscription


The undersigned accredited investor (the “Investor”) hereby irrevocably
subscribes for and offers to purchase from the Company, the number of  shares of
the Company’s common stock, $0.001 par value per share, (the "Shares") set forth
on the signature page hereof (together with Warrants for an equal number of
shares at an exercise price of $0.75 per share substantially in the form
attached hereto) in accordance with the terms of this Agreement.


B.           Subscriber's Representations and Warranties.


The Investor hereby represents and warrants as follows:


1.           Warranties.  In connection with the Company’s offer of the Shares,
the Investor represents and warrants as follows:


 
(a)
that the Investor has had an opportunity to ask questions of the principals or
representatives of the Company, and all such questions, if any, have been
answered to the full satisfaction of the Investor;



 
(b)
that the Investor, individually or together with others on whom the Investor
relies, has such knowledge and experience in financial and business affairs that
the Investor has the capability of evaluating the merits and risks of the
Investor’s investment in the Company;



 
(c)
that the Investor is financially responsible and able to meet the Investor’s
obligations hereunder and acknowledge that this investment is by its nature
speculative;



 
(d)
that the Company has made all disclosure and documents requested by the Investor
pertaining to this investment available to the Investor and, where requested, to
the Investor’s attorney, accountant and investment adviser; and

 

 
 
Subscription Agreement - Page 1 of 4

--------------------------------------------------------------------------------

 



 
(e)
that the Investor will not sell the Shares without registration under the
Securities Act of 1933 or an exemption therefrom.



2.           Suitability.  The Investor warrants and represents that the
Investor is able to bear the economic risk of this investment up to and
including total loss of this high risk investment and understands that this
investment may be illiquid for an indefinite period of time.  Investor further
warrants and represents that Investor either has such knowledge and experience
in financial and business matters that the Investor is capable of evaluating the
merits and risks of the Investor’s investment in the Company or, together with
others on whom the Investor relies, has such knowledge and experience in
financial and business matters that the Investor is capable of evaluating the
merits and risks of the Investor’s investment in the Company; and  that the
Investor relied upon the Investor’s own legal counsel or elected not to rely
upon the Investor’s counsel despite the Company's recommendation that the
Investor rely upon legal counsel.


3.           No Representations by the Company.  No representations or
warranties, oral or otherwise, have been made to the Investor by the Company or
any agent, employee or affiliate of the Company, or any other person whether or
not associated with this offering, and in entering into this transaction, the
Investor is not relying upon any information other than that contained in the
results of his/her own investigation.


4.           Risk.  The Investor understands that an investment in the Company
involves substantial risks.


5.           Residency Declaration.  The Investor represents and warrants that
it is a resident of the state indicated by the Investor’s address below.


6.           No Registration, Restrictions of Transferability, and
Registration.  The Investor understands that the Shares which have been offered
are not registered in any state and are being sold pursuant to an exemption from
registration under the Securities Act of 1933, as amended, under Section 4(6)
thereof and analogous state law.  The Investor further understands that any
transfers to residents of the United States must be made pursuant to
registration or an exemption from registration both under federal securities law
and any applicable securities laws in the transferee's state.


7.           Accredited Investor.  The Investor represents and warrants that it
is an “accredited investor” as such term is defined in Regulation D of the Rules
and Regulations promulgated under the Securities Act of 1933, as amended.


8.           Binding Agreement.  The Investor has full power and authority to
execute and deliver this Agreement and to perform its obligations hereunder, and
this Agreement is a legally binding obligation of the Investor in accordance
with its terms.


C.           Dispute Resolution:
 

 
Subscription Agreement - Page 2 of 4

--------------------------------------------------------------------------------

 
 

 
1.          If any dispute arises out of or relating to this Agreement or any
alleged breach hereof, the party desiring to resolve such dispute shall deliver
a written notice describing such dispute with reasonable specificity to the
other party (“Dispute Notice”).  If any party delivers a Dispute Notice pursuant
to this Section C 1., the parties involved in the dispute shall meet at least
twice within the thirty (30) day period commencing with the date of the Dispute
Notice and in good faith shall attempt to resolve such dispute.  Meetings and
discussion pursuant to this Section C 1.are not required to be in person.


2.        If the dispute is not resolved pursuant to Section C 1. above, the
dispute shall be settled by final and binding arbitration in the City of
Seattle, State of Washington, under the then effective Comprehensive Arbitration
Rules of JAMS at the request of any party to the dispute.  Judgment on the award
rendered by the arbitrator may be entered in any court having jurisdiction.  The
award rendered by the arbitrator shall be final and binding on the parties.  The
arbitrator shall have the authority to award any remedy or relief that a court
in the State of Washington could order or grant, including specific performance
of any obligation created under this Agreement, the issuance of an injunction or
other provisional relief, or the imposition of sanctions for abuse or
frustration of the arbitration process.  The arbitrator shall apply the law of
the State of Washington in deciding the merits of any dispute.  The arbitrator
shall provide a written and reasoned explanation for any award rendered in the
arbitration.  By agreeing to arbitration, the parties do not intend to deprive
any court of its jurisdiction to issue a pre-arbitral injunction, pre-arbitral
attachment, or other order in aid of arbitration proceedings and the enforcement
of any award.


D.           Miscellaneous.


1.           This Agreement shall be governed by and construed in accordance
with the laws of the State of Washington.


2.           This Agreement contains the entire agreement between the parties
with respect to the subject matter hereof.  The provisions of this Agreement may
not be modified or waived except in writing.


3.           The headings contained in this Agreement are for convenient
reference only, and they shall not limit or otherwise affect the interpretation
of any term or provision hereof.


Remainder of page intentionally blank.
 
 
 
 
 
 
 
 
Subscription Agreement - Page 3 of 4

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the Investor has executed this Agreement this __th day of
February, 2011.
 
 
 


 

 
_______________________________________
Print Name: ______________________________
Title: ___________________________________
          (if Investor is an entity)
Address: ________________________________
           ___________________________________
           ___________________________________ 
Number of Shares: ______________ at $0.50 per
share; total subscription: $___________________

 
ACCEPTANCE


The foregoing subscription is hereby accepted and receipt of payment is hereby
acknowledged with respect to the Shares subscribed for on the day and date
above.
 
 

 
WESTMOUNTAIN INDEX ADVISOR, INC.






By:           /s/ Greg Schifrin
                 Greg Schifrin, President

 

 
Attachment:  Form of Warrant
 
 
 
Subscription Agreement - Page 4 of 4


--------------------------------------------------------------------------------